DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on September 7, 2021, in response to PTO Office Action mailed on June 17, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1-2 and 9 have been amended. As a result, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 7, 2021, in response to PTO Office Action mailed on June 17, 2021, have been fully considered. 
	As it pertains to claims 1-3 and 5-17, the amendments and arguments are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Burger et al. (Publication Number US 2005/0005084 A1).
	As it pertains to non-amended claims 18-20, upon further review of the original prior arts of record (Gray (Publication Number US 2018/0287964 A1) and Jones et al. (Publication Number US 2014/0372660 A1)), Examiner has not seen a reason for why Gray (which discloses an embedded switch in the form of a network on chip (NOC) in [FIG. 1] could not be combined with Jones et al. (which discloses an alternate path that bypasses a NT bridge in [Paragraph 0040; FIG. 3-4]), or the preclusion of an interpretation where an embedded switch is modified by the idea of bypassing a switch in general. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jones et al. in particular notes the need to enable the inclusion of legacy support for various protocols [Paragraphs 0004 and 0009]. Such can be done by bypassing components that are tied to a particular protocol that are not compatible with a second protocol.
	For the purpose of this office action, Examiner has included rejections that address a strict interpretation where a system specifically bypasses an embedded switch, and address a broader interpretation where an embedded switch is modified by the process of bypassing a switch in general.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gray (Publication Number US 2018/0287964 A1) in view of Burger et al. (Publication Number US 2005/0005084 A1).
As per claim 1, Gray discloses “an integrated component comprising: a first port configured to from a physical connection between a host and the integrated component (focus is on the PCI Express channel 142 between the FPGA and the host 110, though there are other channels such as HBM 146, DRAM channel 144; FIG. 1).”
Gray discloses “a plurality of I/O functions (functions include memory (as represented by the DRAM channel 144) and NIC 140-141; FIG. 1).”
Gray discloses “an embedded switch (hoplite NOC 150; FIG. 1).”
Though Gray discloses determining a path [including determining shortest remote path in step 1006; FIG. 10], Gray does not disclose direct and indirect paths as disclosed in the limitation “and a pass through interface configured to receive a packet from the host via the first port, identify a type of the packet, and route the packet one of: directly to a destination I/O function of the plurality of I/O functions so that the embedded switch is bypassed, or indirectly to the destination I/O function using the embedded switch based on the type of the packet.”
Burger et al. discloses direct and indirect paths as disclosed in the limitation “and a pass through interface configured to receive a packet from the host via the first port (input ports 102 receive input data 112; FIG. 1; Paragraph 0015), identify a type of the packet (as it pertains to mapping of an instruction, which in turns determines instruction processing pertaining to particular nodes; Paragraph 0016), and route the packet one of: directly to a destination I/O function of the plurality of I/O functions so that the embedded switch is bypassed (direct channel where the router 142 is bypassed; Paragraph 0022), or indirectly to the destination I/O function using the embedded switch (where the router 142 is used; Paragraphs 0020-0021) based on the type of the packet (note the use of mapping of an instruction (Paragraph 0016) and the process of instruction scheduling in view of wire delays and pipelining limits on a computation substrate (with the computation substrate being seen as the same as a chip/integrated circuit); Paragraph 0014).”
Gray and Burger et al. are analogous art in that they in the field of path selection for data transmission.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Gray and Burger et al. to enable the overcome communications bottlenecks [Paragraph 0005]. 
As per claim 2, Gray discloses “the integrated component of claim 1 (as disclosed by Gray and Burger et al.), wherein the plurality of I/O functions operate independent of each other and perform different I/O functions (functions include memory (as represented by the DRAM channel 144) and NIC 140-141; FIG. 1 and 17).”  
As per claim 3, Burger et al. discloses “the integrated component of claim 1 (as disclosed by Gray and Burger et al.), wherein the type of the packet indicates whether the packet is a time sensitive data packet, wherein routing the packet directly to the destination I/O function bypasses the embedded switch (note the use of mapping of an instruction (Paragraph 0016) and the process of instruction scheduling in view of wire delays and pipelining limits on a computation substrate (with the computation substrate being seen as the same as a chip/integrated circuit); Paragraph 0014).”  
As per claim 5, Burger et al. discloses “the integrated component of claim 1 (as disclosed by Gray and Burger et al.), wherein the pass through interface comprises routing logic for identifying the type of the packet and identifying a destination ID in the packet corresponding to the destination I/O function (using destination address; Paragraphs 0020-0021).”  
As per claim 6, Gray discloses “the integrated component of claim 1 (as disclosed by Gray and Burger et al.), wherein the host is configured to hot add a new I/O function into the integrated component while the plurality of I/O functions operate in parallel (functions include memory (as represented by the DRAM channel 144) and NIC 140-141; FIG. 1 and 17).”  
As per claim 7, Gray discloses “the integrated component of claim 6 (as disclosed by Gray and Burger et al.), wherein hot adding the new I/O function comprises configuring programmable logic in the integrated component to include the new I/O function (as implemented within a FPGA; Paragraph 0010).”  
As per claim 8, Gray discloses “the integrated component of claim 6 (as disclosed by Gray and Burger et al.), wherein hot adding the new I/O function comprises activating the new I/O function that was previously deactivated, wherein the new I/O function is implemented in hardened logic (example is a hard NOC and cores 170; Paragraph 0044).”
As per claim 9, Gray discloses “an apparatus, comprising: a first port configured to form a physical connection with a second port on a host (focus is on the PCI Express channel 142 between the FPGA and the host 110, though there are other channels such as HBM 146, DRAM channel 144; FIG. 1).”
Gray discloses “a plurality of I/O functions (functions include memory (as represented by the DRAM channel 144) and NIC 140-141; FIG. 1).”
Gray discloses “an embedded switch (hoplite NOC 150; FIG. 1).”
Though Gray discloses determining a path [including determining shortest remote path in step 1006; FIG. 10], Gray does not disclose direct and indirect paths as disclosed in the limitation “and a pass through interface configured to receive a packet from the host via the first port, identify a type of the packet, and route the packet one of: directly to a destination I/O function of the plurality of I/O functions so that the embedded switch is bypassed, or indirectly to the destination I/O function using the embedded switch based on the type of the packet.”
Burger et al. discloses direct and indirect paths as disclosed in the limitation “and a pass through interface configured to receive a packet from the host via the first port (input ports 102 receive input data 112; FIG. 1; Paragraph 0015), identify a type of the packet (as it pertains to mapping of an instruction, which in turns determines instruction processing pertaining to particular nodes; Paragraph 0016), and route the packet one of: directly to a destination I/O function of the plurality of I/O functions so that the embedded switch is bypassed (direct channel where the router 142 is bypassed; Paragraph 0022), or indirectly to the destination I/O function using the embedded switch (where the router 142 is used; Paragraphs 0020-0021) based on the type of the packet (note the use of mapping of an instruction (Paragraph 0016) and the process of instruction scheduling in view of wire delays and pipelining limits on a computation substrate (with the computation substrate being seen as the same as a chip/integrated circuit); Paragraph 0014).”
Gray and Burger et al. are analogous art in that they in the field of path selection for data transmission.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Gray and Burger et al. to enable the overcome communications bottlenecks [Paragraph 0005]. 
As per claim 10, Gray discloses “the apparatus of claim 9 (as disclosed by Gray and Burger et al.), wherein the plurality of I/O functions are independent I/O devices, wherein each of the independent I/O devices are at least partially implemented in programmable logic (as implemented within a FPGA; Paragraph 0010).”
As per claim 11, Gray discloses “the apparatus of claim 10 (as disclosed by Gray and Burger et al.), wherein the independent I/O devices are formed in a same integrated circuit (FPGA module 100; FIG. 1).”  
As per claim 12, Gray discloses “the apparatus of claim 9 (as disclosed by Gray and Burger et al.), wherein the plurality of I/O functions are independent 1/O devices, wherein each of the independent I/O devices is implemented using hardened logic (example is a hard NOC and cores 170; Paragraph 0044).”
As per claim 13, Gray discloses “the apparatus of claim 12 (as disclosed by Gray and Burger et al.), wherein the independent I/O devices are formed in a same integrated circuit (FPGA module 100; FIG. 1).” 
As per claim 14, Gray discloses “the apparatus of claim 9 (as disclosed by Gray and Burger et al.), further comprising: a substrate, wherein each of the plurality of I/O functions is implemented in a different integrated circuit, wherein the different integrated circuits and the embedded switch are mounted onto the substrate (Paragraph 0059).”  
As per claim 15, Gray discloses “the apparatus of claim 9 (as disclosed by Gray and Burger et al.), wherein the apparatus is configured to hot add a new I/O function while the plurality of I/O functions operate in parallel (functions include memory (as represented by the DRAM channel 144) and NIC 140-141; FIG. 1 and 17).”
As per claim 16, Gray discloses “the apparatus of claim 15 (as disclosed by Gray and Burger et al.), wherein hot adding the new I/O function comprises configuring programmable logic in the apparatus to include the new I/O function (as implemented within a FPGA; Paragraph 0010).”
As per claim 17, Gray discloses “the apparatus of claim 15 (as disclosed by Gray and Burger et al.), wherein hot adding the new I/O function comprises activating the new I/O function that was previously deactivated, wherein the new I/O function is implemented in hardened logic in the apparatus (example is a hard NOC and cores 170; Paragraph 0044).”
As per claim 18, Gray discloses “a method, comprising: receiving a first packet from a host at a [pass through interface] in an integrated component, wherein the integrated component comprises a plurality of I/O functions and an embedded switch [communicatively coupled to the pass through interface] (focus is on the PCI Express channel 142 between the FPGA and the host 110, though there are other channels such as HBM 146, DRAM channel 144; FIG. 1).”
determining that the first packet is a data packet, wherein a first I/O function of the plurality of I/O functions is a destination of the data packet,” “routing the data packet directly from the pass through interface to the first I/O function using a direct data path that bypasses the embedded switch,” “receiving a second packet from the host at the pass through interface,” “determining that the second packet is a configuration packet, wherein the first I/O function is the destination of the configuration packet,” or “and routing the data packet from the pass through interface to the first I/O function via the embedded switch.”
Burger et al. discloses “determining that the first packet is a data packet (as it pertains to mapping of an instruction, which in turns determines instruction processing pertaining to particular nodes (Paragraph 0016), with input data 112 matched to the instruction 112; Paragraph 0018), wherein a first I/O function of the plurality of I/O functions is a destination of the data packet (as it pertains to the execution unit that execute the instructions 122; Paragraph 0018).”
Burger et al. discloses “routing the data packet directly from the pass through interface to the first I/O function using a direct data path that bypasses the embedded switch (direct channel where the router 142 is bypassed; Paragraph 0022).”
Burger et al. discloses “receiving a second packet from the host at the pass through interface (as it pertains to mapping of an instruction, which in turns determines instruction processing pertaining to particular nodes; Paragraph 0016).”
Burger et al. discloses “determining that the second packet is a configuration packet (instructions INST1 to INSTn 122; Paragraph 0017), wherein the first I/O function is the destination of the configuration packet (as it pertains to the execution unit that execute the instructions 122; Paragraph 0018).”
Burger et al. discloses “and routing the data packet from the pass through interface to the first I/O function via the embedded switch (direct channel where the router 142 is bypassed; Paragraph 0022).”
Gray and Burger et al. are analogous art in that they in the field of path selection for data transmission.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Gray and Burger et al. to enable the overcome communications bottlenecks [Paragraph 0005]. 
As per claim 19, Burger et al. discloses “the method of claim 18 (as disclosed by Gray and Burger et al.), wherein routing the data packet from the pass through interface to the first I/O function via the embedded switch further comprises: routing the configuration packet from the pass through interface to the embedded switch (as it pertains to destination addresses; Paragraphs 0020-0021).”
Burger et al. discloses “determining, at the embedded switch, that the first I/O function is the destination of the configuration packet (as it pertains to destination addresses; Paragraphs 0020-0021).”
Burger et al. discloses “and forwarding the configuration packet from the embedded switch to the first I/O function, wherein the method further comprises: receiving a third packet from the host at the pass through interface (as it pertains to destination addresses; Paragraphs 0020-0021).”
determining that the third packet is a different configuration packet (instructions INST1 to INSTn 122; Paragraph 0017).”
Burger et al. discloses “routing the different configuration packet to the embedded switch (Paragraphs 0020-0021).”
Burger et al. discloses “and determining, at the embedded switch, that the embedded switch is the destination of the different configuration packet (Paragraphs 0020-0021).”
Claims 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gray (Publication Number US 2018/0287964 A1) and Burger et al. (Publication Number US 2005/0005084 A1) in view of Nooney et al. (Publication Number US 2017/0075838 A1).
As per claim 4, Gray and Burger et al. discloses “the integrated component of claim 1 (as disclosed by Gray and Burger et al.).” However, Gray and Burger et al. do not disclose “wherein the pass through interface comprises arbitration logic configured to receive indications that a first I/O function of the plurality of I/O functions and the embedded switch both have data ready to be transmitted to the host and arbitrate to determine which one of the first I/O function and the embedded switch is permitted to use the first port to transmit data to the host.”  
Nooney et al. discloses “wherein the pass through interface comprises arbitration logic configured to receive indications that a first I/O function of the plurality of I/O functions and the embedded switch both have data ready to be transmitted to the host and arbitrate to determine which one of the first I/O function and the embedded switch is permitted to use the first port to transmit data to the host (arbitration as based on priority; Paragraph 0047).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Gray and Burger et al. with elements of Nooney et al. to provide low cost and simple solutions when implementing QoS (Quality of Service) to bus transactions [Paragraph 0002]. 
As per claim 20, Gray and Burger et al. discloses “the method of claim 19 (as disclosed by Gray and Jones et al.).” However, Gray and Burger et al. do not disclose “further comprising: determining, at the pass through interface, that the embedded switch and at least two of the plurality of I/O functions have packets ready to be transmitted to the host” or “and arbitrate between the embedded switch and the at least two of the plurality I/O functions based on a quality of service (QoS) policy to determine which gets to use a shared port in the integrated component to transmit data to the host.”
Nooney et al. discloses “further comprising: determining, at the pass through interface, that the embedded switch and at least two of the plurality of I/O functions have packets ready to be transmitted to the host (Paragraph 0047).”
Nooney et al. discloses “and arbitrate between the embedded switch and the at least two of the plurality I/O functions based on a quality of service (QoS) policy to determine which gets to use a shared port in the integrated component to transmit data to the host (arbiters 205 include priority arbiters that provide quality of service (QoS); Paragraph 0047).”   
[Paragraph 0002]. 
Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gray (Publication Number US 2018/0287964 A1) in view of Jones et al. (Publication Number US 2014/0372660 A1).
As per claim 18, Gray discloses “a method, comprising: receiving a first packet from a host at a [pass through interface] in an integrated component, wherein the integrated component comprises a plurality of I/O functions and an embedded switch [communicatively coupled to the pass through interface] (focus is on the PCI Express channel 142 between the FPGA and the host 110, though there are other channels such as HBM 146, DRAM channel 144; FIG. 1).”
However, Gray does not disclose “determining that the first packet is a data packet, wherein a first I/O function of the plurality of I/O functions is a destination of the data packet,” “routing the data packet directly from the pass through interface to the first I/O function using a direct data path that bypasses the embedded switch,” “receiving a second packet from the host at the pass through interface,” “determining that the second packet is a configuration packet, wherein the first I/O function is the destination of the configuration packet,” or “and routing the data packet from the pass through interface to the first I/O function via the embedded switch.”
Jones et al. discloses “determining that the first packet is a data packet (e.g. I/O read/write or memory read/write; Paragraph 0005), wherein a first I/O function of the plurality of I/O functions is a destination of the data packet (PCI device that is addressable; Paragraph 0005).”
Jones et al. discloses “routing the data packet directly from the pass through interface to the first I/O function using a direct data path that bypasses the embedded switch (see path 312 (noted as an ‘alternate path’) that allows for bypassing of a NT bridge 306; Paragraph 0040; FIG. 3-4).”
Jones et al. discloses “receiving a second packet from the host at the pass through interface (where the packet type of each transmitted packet may be examined and selectively routed according to packet type; Paragraph 0037).”
Jones et al. discloses “determining that the second packet is a configuration packet (such as configuration read/write; Paragraph 0005), wherein the first I/O function is the destination of the configuration packet (where the packet type of each transmitted packet may be examined and selectively routed according to packet type; Paragraph 0037).”
Jones et al. discloses “and routing the data packet from the pass through interface to the first I/O function via the embedded switch (another path goes through the NT bridge 306 or NT function pair 408/410; Paragraphs 0040-0041 and 0046-0047; FIG. 3-4).”
Gray and Jones et al. are analogous art in that they in the field of path selection for data transmission.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Gray and [Paragraphs 0004 and 0009].
As per claim 19, Jones et al. discloses “the method of claim 18 (as disclosed by Gray and Jones et al.), wherein routing the data packet from the pass through interface to the first I/O function via the embedded switch further comprises: routing the configuration packet from the pass through interface to the embedded switch (another path goes through the NT bridge 306 or NT function pair 408/410; Paragraphs 0040-0041 and 0046-0047; FIG. 3-4).”
Jones et al. discloses “determining, at the embedded switch, that the first I/O function is the destination of the configuration packet (where a PCI device is addressable; Paragraph 0005).”
Jones et al. discloses “and forwarding the configuration packet from the embedded switch to the first I/O function, wherein the method further comprises: receiving a third packet from the host at the pass through interface (see path 312 (noted as an ‘alternate path’) that allows for bypassing of a NT bridge 306; Paragraph 0040; FIG. 3-4).”
Jones et al. discloses “determining that the third packet is a different configuration packet (where the packet type of each transmitted packet may be examined and selectively routed according to packet type; Paragraph 0037).”
Jones et al. discloses “routing the different configuration packet to the embedded switch (another path goes through the NT bridge 306 or NT function pair 408/410; Paragraphs 0040-0041 and 0046-0047; FIG. 3-4).”
and determining, at the embedded switch, that the embedded switch is the destination of the different configuration packet (where the packet type of each transmitted packet may be examined and selectively routed according to packet type; Paragraph 0037).” 
Claim 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gray (Publication Number US 2018/0287964 A1) and Jones et al. (Publication Number US 2014/0372660 A1) in view of Nooney et al. (Publication Number US 2017/0075838 A1).
As per claim 20, Gray and Jones et al. discloses “the method of claim 19 (as disclosed by Gray and Jones et al.).” However, Gray and Jones et al. do not disclose “further comprising: determining, at the pass through interface, that the embedded switch and at least two of the plurality of I/O functions have packets ready to be transmitted to the host” or “and arbitrate between the embedded switch and the at least two of the plurality I/O functions based on a quality of service (QoS) policy to determine which gets to use a shared port in the integrated component to transmit data to the host.”
Nooney et al. discloses “further comprising: determining, at the pass through interface, that the embedded switch and at least two of the plurality of I/O functions have packets ready to be transmitted to the host (Paragraph 0047).”
Nooney et al. discloses “and arbitrate between the embedded switch and the at least two of the plurality I/O functions based on a quality of service (QoS) policy to determine which gets to use a shared port in the integrated component to transmit data to the host (arbiters 205 include priority arbiters that provide quality of service (QoS); Paragraph 0047).”   
[Paragraph 0002]. 


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated June 24, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to bypass paths:
U.S. PATENT NUMBERS:
2011/0063976 A1 – bypass paths [Paragraph 0017]
 
CONCLUDING REMARKS
Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        November 24, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181